Title: General Orders, 13 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Steenrapia Wednesday Septemr 13th 80
                            Parole Bender
                            Countersigns T.X
                            Watchword Rome.
                        

                        For the Day Tomorrow
                        Brigadier General Wayne
                        Lieutenant Colonel Commandant     Butler
                        Lieutenant Colonel Whiting
                        Major Throop.
                        Brigade Major White
                        The General Court Martial whereof Colonel Dayton is President will sit tomorrow morning nine ô clock at the
                            president’s Markee—Lieutenant Colonel Hait is appointed a member of the Court vice Lieutenant Colonel Badlam absent.
                    